Gary, J. The case shows that the appellant was a member of the appellees’ board. The certificate of his membership was in the possession of one Saekett. At the instance of Saekett, appellee canceled the certificate. After it was canceled appellant was, by the appellee, excluded from the board. Whether as between Saekett and the appellant, the equitable ownership of the certificate was in the one or the other, is not made clear by this record, and what may be the effect of an inquiry into that ownership, is not touched by this opinion. It stood in the name of appellant, and was treated by the Circuit Court as his, in awarding him nominal damages. The declaration is very voluminous, but in effect sets out the circumstances which are a basis for a count in trover for the certificate. Then, treating the action as trover, the question is as to the measure of damages. The paper upon which the certificate was, could have had only an infinitesimal value, but it was the title, or evidence of the title, of the appellant to do business on the board, and the want of it was, by the appellee, treated as the destruction of his right to do business. Both by the offer of testimony and by a proposition of law presented to the court, the appellant sought to have the value of a certificate of membership of the board, with interest, adopted by the court as the measure of damages, which being refused by the court, the appellant excepted. It is apparent that by a certificate of membership the appellant meant, and the court understood, the membership itself—the right to transact business on the board. In analogous cases this has been generally adopted as the rule, and the value of the right, interest and property of which the paper was the title, or the evidence of the title, has upon conversion of the paper been taken as the measure of the damages. Am. Ex. Co. v. Parsons, 44 Ill. 312; Hayes v. Mass. L. I. Co., 125 Ill. 626. The cases are numerous and collated to a late date, in 3 Sutherland on Dam., 520 et seq., and 2 Sedgwick on Dam., side paging 488 et seq. Whatever variation from this rule may be found in the reports, it has not probably been departed from in any case where the instrument converted was the evidence of the title to something withheld by the defendant from the plaintiff, as in this case. See the distinction made in Daggett v. Davis, 53 Mich. 35. The intangible membership was not the subject of a conversion; neither is an interest in realty; but the damages for the conversion of a paper of no intrinsic value, which is the evidence of such an interest, are, as against one from whom the interest is derived, who converts the paper and denies the interest, the value of the interest itself. The court holds that the cancellation of the certificate was a conversion of the paper on which it was, and that for that conversion the measure of the damages prima facie, is the value of the right of which that certificate was the evidence of title, with interest from the time of conversion to the time of trial. The judgment must be reversed and the cause remanded. Reversed and remanded.